Opinion issued November 27, 2002










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01152-CR
____________

SHIRLEY ANN SOUTHERLAND, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 180th District Court
Harris County, Texas
Trial Court Cause No. 526673



MEMORANDUM  OPINION
	We are without jurisdiction to entertain this appeal from the denial of
forensic DNA testing.  See Tex. Code Crim. Proc. Ann. art. 64.05 (Vernon Supp.
2003).  The trial judge signed the order denying DNA testing on January 11, 2002. 
The deadline for filing notice of appeal was therefore Monday, February 11, 2002,
because the thirtieth day after sentencing fell on a weekend.  Tex. R. App. P. 4.1(a),
26.2(a)(1).  On March 20, 2002, 37 days after the deadline, appellant's counsel filed
"Applicant's Notice of Appeal and Motion to Deem Notice Timely Filed."
	"A court of appeals may grant an extension of time to file notice of appeal
if the notice is filed within 15 days after the last day allowed and, within the same
period, a motion is filed in the court of appeals reasonably explaining the need for the
extension of time."  Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no
pet.); see Tex. R. App. P. 26.2, 26.3.  When a notice of appeal, but no motion for
extension of time, is filed within the 15-day period, the court of appeals lacks
jurisdiction to dispose of the purported appeal in any manner other than by dismissing
it for lack of jurisdiction.  Olivo, at 523.
	In the present case, neither the notice of appeal nor a motion for extension
of time was timely filed.  We are therefore without jurisdiction over this appeal.
	The appeal is dismissed for lack of jurisdiction. 
 All pending motions are denied as moot.
	It is so ORDERED.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.